UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 COMMISSION FILE NUMBER 0-28720 PAID, INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 73-1479833 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4 Brussels Street, Worcester, Massachusetts 01610 (Address of Principal Executive Offices) (Zip Code) (508) 791-6710 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeacceleratedfiler o Accelerated Filer T Non-accelerated filer o Smallerreportingcompany o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo T As of August 2, 2010, the issuer had outstanding 281,112,560 shares of its Common Stock, par value $.001 per share. Paid, Inc. Form 10-Q For the Three and Six Months ended June 30, 2010 TABLE OF CONTENTS Part I – Financial Information Item 1. Financial Statements Balance Sheets June 30, 2010 (unaudited) and December 31, 2009 3 Statements of Operations Three and Six months ended June 30, 2010 and 2009 (unaudited) 4 Statements of Cash Flows Six months ended June 30, 2010 and 2009 (unaudited) 5 Statements of Changes in Shareholders’ Equity Six months ended June 30, 2010 (unaudited) 6 Notes to Financial Statements Six months ended June 30, 2010 and 2009 7-14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 Part II – Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 - 2 - Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAID, INC. BALANCE SHEETS June30, December31, ASSETS (Unaudited) (Audited) Current assets: Cash and cash equivalents $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Prepaid royalties - Due from employees Total current assets Property and equipment, net Intangible asset, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenues Total current liabilities Commitments and contingencies (Note 7) - - Shareholders' equity: Common stock, $.001 par value, 350,000,000 shares authorized; 275,698,832 and 268,174,642 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Stock subscription receivable ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to financial statements - 3 - Table of Contents PAID, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended June30, 2010 Three months ended June30, 2009 Six months ended June30, 2010 Six months ended June30, 2009 Revenues $ $ Cost of revenues Gross profit Operating expenses Loss from operations ) Other income (expense): Interest expense - - - ) Other income 9 50 Total other income, net 9 50 Loss before income taxes ) Provision for income taxes - Net loss ) ) $ ) $ ) Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares - basic and diluted See accompanying notes to consolidated financial statements - 4 - Table of Contents PAID, INC. STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, (Unaudited) Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Share based compensation Fair value of stock options awarded to professionals and consultants in payment of fees for services provided Fair value of stock options awarded to employees in payment of compensation Services received in consideration of payment of stock subscription receivable - Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid royalties ) ) Prepaid expense and other current assets ) Accounts payable ) Accrued expenses ) Deferred revenue Net cash provided by operating activities Investing activities: Property and equipment additions ) - Financing activities: Proceeds from exercise of stock options - Net increase in cash and cash equivalents Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Income taxes $
